Exhibit 10.40

 

[LETTERHEAD OF PHARMATHENE, INC.]

 

September 30, 2008

 

PANACEA BIOTEC LTD.

B-1 Extn./ G-3, Mohan Co-op. Indl. Estate

Mathura Road, New Delhi - 110 044

India

 

Attn: Rajesh Jain

 

Re:   Letter Agreement

 

Ladies and Gentlemen:

 

In connection with the purchase by Kelisia Holdings Ltd., a company limited by
shares established under the laws of Cyprus (“Kelisia”), an indirect
wholly-owned subsidiary of Panacea Biotec Ltd., a public limited company
established under the laws of India (together with its affiliates, “PBL”), of
securities of PharmAthene, Inc., a Delaware corporation (“PIP”), pursuant to the
Securities Purchase Agreement dated of even date herewith between PIP and
Kelisia (the “Securities Purchase Agreement”) and the Investor Rights Agreement
between PIP and Kelisia to be executed in the form attached as an exhibit to the
Securities Purchase Agreement (the “Investor Rights Agreement”), (i) PBL has
agreed to be bound by certain restrictions on its activities with respect to the
securities to be acquired, and (ii) both PBL and PIP have agreed to engage in
discussions from time to time relating to, among other things, the manufacture
and/or process development by PBL of a portion of PIP’s proprietary Biodefense
Medical Countermeasurers under development (the “PIP Countermeasures”) and to
afford PIP a right of first negotiation respecting the possible
commercialization and marketing of certain of PBL’s products, as more fully set
forth in this letter below.  Unless otherwise stated herein, capitalized terms
that are not defined in this letter agreement have the meaning set forth in the
Securities Purchase Agreement.

 

--------------------------------------------------------------------------------


 

Representations

 

PBL represents to PIP that Kelisia is an indirect wholly-owned subsidiary of PBL
and agrees that it will remain an indirect majority-owned subsidiary of PBL so
long as Kelisia owns or holds, directly or indirectly, any of the Securities. 
PBL agrees that during such time it will not transfer, directly or indirectly, a
substantial part of its ownership in Kelisia or Kelisia’s immediate parent
company to (i) any individuals or entities whose business purpose in whole or in
substantial part is competitive with the business of the Company (except to the
extent that such transfer is to a wholly-owned direct or indirect subsidiary of
PBL), (ii) individuals, entities or organizations (including governments or
governmental agencies or organizations) then appearing on the list of Specially
Designated National and Blocked Persons maintained by the U.S. Office of Foreign
Assets Control (“OFAC”) or entities or individuals, transfer of such rights to
whom might reasonably be expected to have an adverse effect on the ability of
the Company to bid for and receive grants or contracts from the United States
government, or (iii) entities or organizations then controlled by such
individuals or having their registered office, headquarters or primary place of
business located in a nation that is then subject to an OFAC sanctions program;
provided that restriction contained in this paragraph shall no longer apply from
such time at which the aggregate number of Shares (as defined in the Investor
Rights Agreement) owned by Kelisia and that Kelisia may acquire upon exercise of
the Warrant is 500,000 or fewer.  In the case of any transfer prior to such
time, any transferee must, as a condition to such transfer, agree not to
transfer, directly or indirectly, a substantial part of its ownership, if any,
in Kelisia or Kelisia’s immediate parent company to individuals, entities or
organizations listed in (i), (ii) or (iii) above.

 

To the knowledge of PBL after due inquiry, none of PBL, its directors, its
executive officers and its Affiliates currently own any securities of the
Company or any of its affiliates, nor did any of PBL, its directors, its
executive officers and its Affiliates own securities of the Company prior to
July 28, 2008, the date on which PBL and the Company entered into that certain
Letter of Intent.

 

                For a period beginning on the date hereof and ending on the
third anniversary of the Closing Date, other than with respect to Kelisia’s
purchase of securities from the Company under the Securities Purchase Agreement,
the Warrant or the Investor Rights Agreement, PBL agrees that neither it, nor
any of its officers, directors or Affiliates will, directly or indirectly, as a
member of a group or otherwise, purchase, offer to purchase, enter into any
agreement relating to the purchase of, or otherwise engage in any transaction
relating to, any securities of PIP whether publicly or privately.  Any breach of
the covenant in the preceding sentence would cause PIP substantial and
irrevocable damage and therefore, in the event of a breach or threatened breach
by PBL of such covenant, PIP and/or its Affiliates, in addition to such other
remedies which may be available, will be entitled to specific performance of
such covenant and injunctive relief without the necessity of proving actual
damages.  Such covenant shall survive any termination of this letter agreement.

 

2

--------------------------------------------------------------------------------


 

PBL furthermore  represents and warrants that, during the period beginning 30
days prior to the date of this letter agreement and ending on the date of this
letter agreement, none of the Investor or its Affiliates, or any entity acting
under their direction or control, have engaged, directly or indirectly, in any
trading of Common Stock, including, without limitation, short sales or hedging
of any kind, other than as contemplated by the Securities Purchase Agreement.

 

PBL acknowledges and agrees that PBL’s representations set forth above under the
heading “Representations” constitute material inducements to PIP to enter into
the Securities Purchase Agreement and the Investor Rights Agreement (and the
other agreements and documents contemplated thereby) with Kelisia.

 

Manufacturing/Process Development Work

 


AS REASONABLY REQUESTED BY EITHER PARTY FROM TIME TO TIME, REPRESENTATIVES OF
PIP WILL MEET (WHETHER IN PERSON, BY TELEPHONE, VIDEO CONFERENCE OR OTHER MEANS)
WITH AUTHORIZED PBL PERSONNEL TO DISCUSS IN GOOD FAITH WHETHER THE PARTIES ARE
INTERESTED IN NEGOTIATING AND POTENTIALLY ENTERING INTO A MANUFACTURING, PROCESS
DEVELOPMENT OR OTHER SIMILAR ARRANGEMENT WITH RESPECT TO THE PIP COUNTERMEASURES
(OR COMPONENTS THEREOF), WHICH TO THE EXTENT PERMITTED BY LAW (INCLUDING
RULES AND REGULATIONS OF THE U.S. FOOD AND DRUG ADMINISTRATION (“FDA”), THE U.S.
DEPARTMENT OF HEALTH AND HUMAN SERVICES AND THE INTERNATIONAL TRAFFIC IN ARMS
REGULATIONS (ITAR)), SHALL INCLUDE PIP’S VALORTIM®, PROTEXIA® AND
SPARVAX™ PRODUCT CANDIDATES.  IF AS A RESULT OF THESE DISCUSSIONS, PBL AND PIP
ENTER INTO A MANUFACTURING, PROCESS DEVELOPMENT OR OTHER ARRANGEMENT, ANY SUCH
ARRANGEMENT AND THE WORK THEREUNDER WILL COMPLY IN ALL RESPECTS WITH APPLICABLE
U.S. LAWS, RULES AND REGULATIONS, INCLUDING WHERE APPLICABLE THE FDA’S CURRENT
GOOD MANUFACTURING PRACTICES REGULATIONS (“CGMP”).


 

If, following their initial discussions, either PBL or PIP determines that it
does not have an interest in a manufacturing, process development or similar
arrangement with respect to one or more of the PIP Countermeasures or PIP
determines that PBL’s manufacturing facilities are not being operated in
compliance with cGMP, neither party shall be further obligated to engage in
discussions in the future.  Furthermore, neither PIP nor PBL shall have any
legally binding obligation to engage in negotiations with respect to, or to
enter into, any manufacturing, process development or other arrangement
respecting the PIP Countermeasures.  If PBL and PIP enter into negotiations with
respect to any such potential arrangement, each of PBL and PIP shall have the
right to terminate such negotiations at any time for any reason in its sole
discretion (including in the case of PIP a determination on its part that the
manufacture of, or process development related to, one or more of the PIP
Countermeasures, or components thereof, outside the United States could have the
effect of reducing the likelihood that any such PIP Countermeasure would be
eligible to win a procurement award) and without any liability to the other
party unless a definitive agreement is executed governing manufacturing, process
development or other similar arrangement with respect to the PIP Countermeasures
(or components thereof).

 

3

--------------------------------------------------------------------------------


 


NOTHING IN THIS LETTER AGREEMENT SHALL BE CONSTRUED AS PRECLUDING, LIMITING,
RESTRICTING OR PREVENTING PIP IN ANY WAY FROM DISCUSSING, NEGOTIATING OR
ENTERING INTO MANUFACTURING, PROCESS DEVELOPMENT OR OTHER ARRANGEMENTS OR
AGREEMENTS, INCLUDING OPTION AGREEMENTS, RESPECTING THE PIP COUNTERMEASURES OR
OTHERWISE WITH ANY THIRD PARTY.  PIP SHALL BE ENTITLED TO ENTER INTO ANY OF THE
FOREGOING WITH ANY THIRD PARTY AT ANY TIME (EVEN IF PIP IS STILL IN DISCUSSIONS
OR NEGOTIATIONS WITH PBL) WITHOUT LIMITATION OR RESTRICTION.


 

PIP Right of First Negotiation

 

PIP shall have a right of first negotiation with respect to the sales, marketing
and distribution of any and all PBL products (whether owned, developed or
in-licensed by PBL – except to the extent that a specific license agreement
prohibits such grant of first negotiation) that have utility or potential
utility as a biodefense product in the United States (but excluding PBL’s rPA
anthrax vaccine currently under development) (“PBL Biodefense Products”).  As
such, subject to all of the provisions of the existing confidentiality
agreements between the parties, PBL shall disclose to PIP all relevant
information regarding the PBL Biodefense Products with respect to which PBL has
any rights to sell, market, use or develop, and shall provide such additional
information, including access to employees, as PIP may reasonably request from
time to time.  For purposes of this letter agreement, the biodefense products in
the United States shall include all biodefense medical countermeasures for
“category A, B and C pathogens” as designated by the U.S. National Institutes of
Allergy and Infectious Diseases (NIAID) and which may include emerging
infectious diseases.

 

From time to time following written notice (the “Notice”) from PIP, and for five
(5) years from the date of this letter agreement, PBL will negotiate with PIP in
good faith and on an exclusive basis for sixty (60) days (the “Exclusivity
Period”) to provide for the grant to PIP of exclusive sales, marketing and
distribution rights in the United States (including a sub-license to all
necessary intellectual property (the “Necessary Intellectual Property”), to the
extent such sub-license is permitted) of one or more PBL Biodefense Products as
identified in the Notice on such commercially reasonable terms as are mutually
agreed upon by the parties. During the Exclusivity Period, neither PBL nor any
of its officers, directors, employees, consultants and advisors will enter into
any discussions, negotiations or legally binding agreements with any third party
for the sale, marketing and/or distribution of any PBL Biodefense Product
identified in the Notice in the United States.  For a period ending on the later
of (i) the date that is five (5) years from the date of this letter agreement or
(ii) the end of the Exclusivity Period, PBL covenants not to enter into any
agreements that would restrict the sub-licensing of Necessary Intellectual
Property to PIP.

 

4

--------------------------------------------------------------------------------


 

Termination

 

The parties under this letter agreement hereby agree that in the event that the
Securities Purchase Agreement is terminated by either party pursuant to
Section 28 of the Securities Purchase Agreement, that this letter agreement
shall be rendered null and void.

 

Other Terms

 

Unless otherwise agreed to in the relevant agreement, any manufacturing, process
development or similar arrangement with respect to the PIP Countermeasures and
any arrangement with respect to the sales, marketing and distribution of any and
all PBL Biodefense Products is subject to termination at PIP’s or PBL’s option,
respectively, following an acquisition or other transaction, by a third party,
which would result in change of control of PBL or PIP.

 

Information exchanged by the parties under this letter agreement will be subject
to, and governed by, the terms and conditions of the confidentiality agreement
executed between the parties and effective on 4th April, 2008.

 

Each party agrees that in event that a settlement of any controversy, claim or
dispute is not reached by mutual agreement, such controversy, claim or dispute
will be settled by arbitration administered in accordance with the Commercial
Arbitration Rules of the American Arbitration Association.  The place of
arbitration will be in London, England and the arbitrator’s report will be
submitted within six (6) months of the initiation of the arbitration process. 
The applicable federal or state court shall have jurisdiction to enforce any
award or remedy granted in the arbitration.  Each party will bear its own costs
incurred in the course of arbitration.

 


THIS LETTER AGREEMENT EMBODIES THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN
THE PARTIES HERETO AND SUPERSEDES ALL PRIOR ORAL OR WRITTEN AGREEMENTS AND
UNDERSTANDINGS RELATING TO THE SUBJECT MATTER HEREOF.  THIS LETTER AGREEMENT AND
THE RIGHTS AND OBLIGATIONS OF EACH PARTY HERETO MAY NOT BE ASSIGNED OR DELEGATED
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTIES HERETO.  THIS LETTER
AGREEMENT SHALL NOT BE MODIFIED OR AMENDED EXCEPT BY AN INSTRUMENT IN WRITING
SIGNED BY OR ON BEHALF OF THE PARTIES HERETO.  THIS LETTER AGREEMENT MAY BE
EXECUTED IN ONE OR MORE COUNTERPARTS EACH OF WHICH WILL BE DEEMED AN ORIGINAL,
BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 

 

Sincerely,

 

 

 

PHARMATHENE, INC.

 

 

 

 

 

 

 

By:

/s/ David P. Wright

 

 

David P. Wright, CEO

 

5

--------------------------------------------------------------------------------


 

AGREED AND ACCEPTED:

 

PANACEA BIOTEC LTD.

 

 

By:

/s/ Rajesh Jain

 

Name: Rajesh Jain

 

Title: Joint Managing Director

 

 

 

Date: September 30, 2008

 

 

 

[SIGNATURE PAGE TO PIP-PBL LETTER AGREEMENT]

 

6

--------------------------------------------------------------------------------